UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7786


RAYMOND ALEXANDER FORD, JR.,

                  Petitioner - Appellant,

             v.

GENE M. JOHNSON,      Director   of   the   Virginia   Department   of
Corrections,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:09-cv-00143-RBS-JEB)


Submitted:    November 19, 2009              Decided:    December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Raymond Alexander Ford, Jr., Appellant Pro Se. Craig Stallard,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raymond A. Ford seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition.

The   district      court   referred    this    case   to    a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2006).                        The magistrate

judge recommended that relief be denied and advised Ford that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.        Despite this warning, Ford failed to object to

the magistrate judge’s recommendation. ∗

              The    timely    filing     of    specific         objections    to    a

magistrate      judge’s     recommendation       is    necessary      to   preserve

appellate review of the substance of that recommendation when

the       parties    have     been     warned    of    the        consequences      of

noncompliance.        Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).                         Ford

has waived appellate review by failing to timely file specific

objections after receiving proper notice.                   Accordingly, we deny

a certificate of appealability and dismiss the appeal.




      ∗
       Although Ford contends on appeal that he timely filed in
the district court a motion for extension of time to file
objections, the district court docket sheet reflects no such
filing.



                                          2
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3